

Execution Copy




COMPROMISE AND RELEASE AGREEMENT


THIS COMPROMISE AND RELEASE AGREEMENT (the “Agreement”) is made and entered into
as of June 26, 2020, by and among Pinedale Corridor, LP, a Delaware limited
partnership (“Pinedale”), CorEnergy Infrastructure Trust Inc., a Maryland
corporation (“CORR”), the Agent (as defined below), and the Purchasers (as
defined below, and together with Pinedale, CORR, and the Agent, the “Parties”).
All capitalized terms used herein without definition shall have the respective
meanings assigned to such terms in the NPA (as defined below).


RECITALS


WHEREAS, pursuant to the Second Amended and Restated Term Credit Agreement and
Note Purchase Agreement dated as of December 29, 2017 among Pinedale, and each
of the Purchasers listed in the Purchaser Schedule attached thereto (the
“Purchasers”) (as amended, restated, supplemented or otherwise modified as of
the date hereof, the “NPA”), Pinedale issued
$41,000,000 aggregate principal amount of its 6.50% Senior Secured Notes, Series
A, due December 29, 2022 (the “Notes”);


WHEREAS, the Notes are secured by the Collateral, including the LGS Assets;
WHEREAS, Pinedale owns the LGS Assets, which are leased to Ultra Wyoming LGS,
LLC, a Delaware limited liability company, (“Ultra”) pursuant to the Lease dated
on or about December 14, 2012 (as amended, restated, supplemented or otherwise
modified as of the date hereof, the “Lease”);


WHEREAS, on May 14, 2020, Ultra and certain of its affiliates filed voluntary
petitions for relief under chapter 11 of the Bankruptcy Code in the Bankruptcy
Court for the Southern District of Texas1;
WHEREAS, on May 15, 2020, Ultra filed Debtor Ultra Wyoming LGS, LLC’s Motion for
Entry of an Order Authorizing Rejection of the Pinedale LGS Lease Agreement
[D.I. 17] (the “Motion”) seeking authorization to reject the Lease;


WHEREAS, on June 5, 2020, Pinedale filed Pinedale Corridor, LP’s Objection to
Debtor Ultra Wyoming LGS, LLC’s Motion for Entry of an Order Authorizing
Rejection of the Pinedale LGS Lease Agreement [D.I. 204] (the “Objection”)
opposing the rejection of the Lease; the issues and arguments raised in the
Motion and the Objection are referred to herein as the “Lease Rejection
Dispute”;


WHEREAS, after taking into account certain agreed expenses, Pinedale projects
that it has cash on hand in the amount of $3,472,121.51 (such amount, the
“Pinedale Cash” and such amount, net of the expenses listed on Exhibit B, the
“Pinedale Net Cash”);


________________________
1 The bankruptcy cases are jointly administered under the lead case, In re Ultra
Petroleum Corp., et al., Case No. 20-32631






--------------------------------------------------------------------------------





WHEREAS, as set forth in this Agreement and in the Settlement Motion (as defined
below), Pinedale believes it has an agreement with Ultra that will settle the
Lease Rejection Dispute and all claims arising in connection with the Lease;


WHEREAS, in accordance with the settlement, on the Effective Date of this
Agreement,
(a)Pinedale intends to (i) use the Pinedale Cash to pay the expenses listed on
Exhibit B, (ii) pay the Pinedale Net Cash on account of the Obligations, and
(iii) sell the LGS Assets to Ultra for a purchase price of $18,000,000 (the “LGS
Purchase Price” and together with the Pinedale Net Cash, the “Payoff Amount”)
pursuant to the Liquids Gathering System Sublette County, Wyoming Purchase and
Sale Agreement expected to be dated as of June 26, 2020 between Ultra and
Pinedale, a copy of which has been provided to the Agent (respectively the “PSA”
and the “LGS Sale”), and
(b)Ultra will be directed by Pinedale to pay the LGS Purchase Price directly to
the Purchasers on account of the Obligations, as set forth in the Purchaser
payment instructions attached here as Exhibit A;


WHEREAS, on June 22, 2020, Ultra filed its Debtors’ Emergency Motion for Entry
of an Order (I) Authorizing the Debtors to Enter Into and Perform Under an Asset
Purchase Agreement to Purchase the Pinedale LGS Gathering System, (II)
Authorizing and Approving the Settlement by and Among the Debtors and Pinedale,
and (III) Granting Related Relief [D.I. 301] seeking entry of an order approving
a settlement of the Lease Rejection Dispute and all claims arising in connection
with the Lease (respectively, the “Settlement Motion” and “Settlement Order”);


NOW, THEREFORE, in consideration of the promises and covenants contained herein,
and other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Parties agree as follows:


COMPROMISE AND RELEASE


1.Recitals Incorporated by Reference


The foregoing recitals are hereby incorporated by reference into this Agreement.


2. Payments


a.Payment of Fees and Expenses and Pinedale Net Cash. Upon the occurrence of the
Effective Date, and in no event later than 1 Business Day following the
occurrence of the Effective Date, Pinedale shall:


i.use the Pinedale Cash to pay the fees and expenses incurred by the Agent, the
Purchasers, and Pinedale listed in Exhibit B in accordance with the payment
instructions therein; and


ii.pay the Pinedale Net Cash to the Purchasers in accordance with the payment
instructions listed in Exhibit A.
2




--------------------------------------------------------------------------------





b. Payment of LGS Purchase Price. Upon the occurrence of the Effective Date,
Pinedale shall direct Ultra to pay the LGS Purchase Price to the Purchasers in
accordance with the payment instructions listed in Exhibit A.


3. Satisfaction of Obligations and Release of Liens


a.Release of Liens on LGS Assets upon Receipt by Purchasers of LGS Purchase
Price. Upon receipt by the each Purchaser of the LGS Purchase Price as described
in Section 2(b) above:


i.all Liens on, or relating to, the LGS Assets shall terminate automatically and
irrevocably; and


ii.the Parties and their respective counsel (or their respective designees), in
each case at the sole expense of Pinedale shall be authorized to execute, record
and/or deliver (as applicable) the documents listed in Exhibit C hereto in order
to release Liens granted under the Note Documents on, or relating to, the LGS
Assets.


b.Satisfaction of Obligations. Upon receipt of the payments described in
Sections 2(a) and (b) above by the recipients listed on Exhibit B and
Purchasers, as applicable (collectively, the “Termination Conditions”):


i.the NPA shall terminate, and all of the Obligations under the Note Documents
(other than (A) expense and other reimbursement obligations included on Exhibit
B, and (B) any other obligations that, pursuant to the express terms of the Note
Documents, survive the termination of the Note Documents (collectively, the
“Surviving Debt”)) shall be deemed paid in full;


ii.each of the Note Documents and all Liens granted, made or existing thereunder
or in connection therewith shall terminate automatically and irrevocably; and


iii.Pinedale shall automatically be released and discharged from all
obligations, claims and demands under the Note Documents (other than the
Surviving Debt).


c.Release of Liens. Except as described in Section 3(a) above, upon satisfaction
of the Termination Conditions, the Parties and their respective counsel (or
their respective designees), in each case at the sole expense of Pinedale:


i.shall be authorized to (A) execute, record and/or deliver (as applicable) the
documents listed in Exhibit D hereto in order to release Liens granted under the
Note Documents on, or relating to, Collateral other than the LGS Assets; and


ii.agree to take such steps as are reasonably requested by Pinedale and/or CORR
to terminate all such Liens, at Pinedale’s sole expense.


3




--------------------------------------------------------------------------------





d. Return of Notes. The Purchasers agree that, as soon as practicable following
satisfaction of the Termination Conditions, they will execute and/or deliver to
Pinedale, at the Pinedale’s sole cost and expense, the original Notes marked
“cancelled” (or provide a loss affidavit regarding same).


e. Clawback. Notwithstanding anything to the contrary contained herein, Pinedale
acknowledges and agrees that if, at any time on or after the date hereof, all or
any portion of the Payoff Amount or any other payments or proceeds, or any
portion thereof, paid to the Agent, any Purchaser or any other recipient on
account of the Obligations is avoided, rescinded, set aside, invalidated,
declared to be fraudulent, or a fraudulent conveyance or preferential, or
otherwise must be returned or repaid by the Agent, any Purchaser or any other
recipient whether in any bankruptcy, reorganization, insolvency or similar
proceeding, or under any state or federal law, common law or equitable cause,
the Obligations and indebtedness of Pinedale to the Agent and the Purchasers and
the Liens securing the foregoing, or any part thereof which was intended to be
satisfied by any such payments or proceeds, and any guarantees of the
indebtedness and the Obligations, shall each be revived and reinstated (without
any further action by any party) and continue to be in full force and effect,
and shall be enforceable against Pinedale, as the case may be, and any of their
successors and assigns, as if such payments or proceeds had never been received
by the Agent, such Purchaser or such other recipient, and this Agreement shall
in no way impair the claims of the Agent and Purchasers with respect thereto. In
such event, Pinedale shall be and remain liable to Purchasers and the Agent for
the amount so prepaid or recovered to the same extent as if such amount had
never originally been received by the Agent, such Purchaser or such other
recipient. Pinedale shall work with the Agent and Purchasers to restore to the
Purchasers the Liens held on this date in any Collateral pursuant to the
Security Documents. In particular, Pinedale shall take such steps as are
reasonably requested by the Purchasers or Agent to reinstate and/or perfect all
such Liens, including executing, recording and/or delivering financing
statements and other security agreements.


4. Representations and Warranties


a.Representations of Pinedale and CORR. Pinedale and CORR each hereby represents
and warrants to the Purchasers and the Agent, as of the date of this Agreement
and as of the Effective Date, as follows:


i.this Agreement has been duly authorized by all necessary corporate action on
the part of Pinedale or CORR, as applicable;


ii.Pinedale has no cash on hand other than the Pinedale Cash;


iii.Pinedale has no assets other than the Pinedale Cash that could be used to
pay the Obligations, and does not expect to have or receive in the future any
tax refunds or other assets or income that could be used to pay the Obligations;
4




--------------------------------------------------------------------------------





iv. no dividends or other distributions have been made by Pinedale to CORR since
March 31, 2020;


v. Each of Pinedale, Pinedale GP, Inc., and Pinedale LP I, LLC is and shall be
treated as a disregarded entity for Federal income tax purposes, with all items
of income, gain, loss and expenses being treated as though earned or incurred by
CORR;


vi. CORR is and shall qualify as a real estate investment trust as defined in 26
U.S.C.
§§ 856-57 with all items of income, gain, loss and expenses by Pinedale being
treated as though earned or incurred by its beneficial owners; and


vii. Pinedale is not entitled to a cash refund with respect to federal, state or
local taxes for the tax year ending December 31, 2019.


b. Representations of the Purchasers and Agent. Each of the Purchasers and the
Agent hereby represents and warrants to Pinedale and CORR that, as of the
Effective Date, this Agreement has been duly authorized by all necessary
corporate action on the part of such Purchaser or Agent.


5. Effective Date


The date on which all of the following conditions precedent have been satisfied
in full shall be the “Effective Date”.


a.Execution and Delivery of this Agreement. All Parties shall have executed and
delivered this Agreement and the Parties (or counsel on their behalf) shall have
received a counterpart of this Agreement duly executed and delivered by each of
the other Parties.


b.Execution and Delivery of the PSA. The Agent and Purchasers (or counsel on
their behalf) shall have received a fully executed copy of the PSA in form and
substance acceptable to the Purchasers.


c.Entry of the Settlement Order. The Bankruptcy Court for the Southern District
of Texas shall have entered the Settlement Order in form and substance
satisfactory to the Parties, approving the settlement as described in this
Agreement and the Settlement Motion.


d.Sale Closing. The sale of the LGS Assets by Pinedale to Ultra shall have been
consummated contemporaneously.


e.Representations and Warranties. The representations and warranties set forth
in Section 4 hereof shall be true and correct in all respects.


5




--------------------------------------------------------------------------------





f. Other Proceedings. All corporate and other proceedings taken or to be taken
in connection with the transactions contemplated hereby and all documents
incident thereto shall be in form and substance satisfactory to the Purchasers,
and the Purchasers (or counsel on their behalf) shall have received all such
counterparts or certified or other copies of such documents as they may
reasonably request.


6. Releases


a.Releases by Pinedale and CORR. For and in consideration of the Agent’s and the
Purchasers’ agreements contained herein, effective upon the occurrence of both
the Effective Date and the receipt of payments set forth in Section 2 hereof by
the applicable Parties, Pinedale and CORR hereby irrevocably and voluntarily
discharge, waive, acquit, surrender and expressly release the Agent, the
Purchasers and their respective parent entities, subsidiaries and affiliates,
and each of their respective officers, directors, employees, agents,
representatives, attorneys, partners, members and their respective successors
and assigns (collectively, the “Pinedale/CORR Released Parties”) from (i) all
obligations to Pinedale or CORR (and their respective successors and assigns)
under the Note Documents, and (ii) any and all claims, causes of action,
damages, proceedings, suits, rights, liabilities or obligations of every nature
and description in any way or manner which relates, directly or indirectly, to
or arises out of any Pinedale/CORR Released Party’s performance and obligations
under the Note Documents or the transactions relating thereto; whether known or
unknown, anticipated or unanticipated, fixed or contingent, at law or in equity,
that Pinedale or CORR at any time may have, or that any of their respective
successors and assigns may have against the Pinedale/CORR Released Parties
(except, with regards to clauses (i) and (ii) above, for the obligations and
agreements of the Pinedale/CORR Released Parties expressly set forth in this
Agreement). For the avoidance of doubt, the releases, terminations and other
similar agreements granted or made in this Agreement apply solely to the
arrangements under the Note Documents, the resolution of the Lease rejection
dispute, and not to any other credit facilities, financial arrangements or
contractual agreements that may exist between or among some or all of the
Parties, if any.


b.Releases by the Agent and the Purchasers. For and in consideration of
Pinedale’s and CORR’s agreements contained herein, effective upon the occurrence
of both the Effective Date and the receipt of payments set forth in Section 2
hereof by the applicable Parties, the Agent and the Purchasers hereby
irrevocably and voluntarily discharge, waive, acquit, surrender and expressly
release Pinedale and CORR and their respective parent entities, subsidiaries and
affiliates, and each of their respective officers, directors, employees, agents,
representatives, attorneys, partners, members and their respective successors
and assigns (collectively, the “Agent/Purchaser Released Parties”) from (i) all
obligations to the Agent or the Purchasers (and their respective successors and
assigns) under the Note Documents except the Surviving Debt, and (ii) any and
all claims, causes of action, damages, proceedings, suits, rights, liabilities
or obligations of every nature and description in any way or manner which
relates, directly or indirectly, to or arises out of any Agent/Purchaser
Released Party’s performance and obligations under the Note Documents or the
transactions relating thereto; whether known or unknown, anticipated or
unanticipated, fixed or contingent, at law or in equity, that the Agent or
Purchasers at any time may have, or that any of their respective successors and
assigns may have against the


6




--------------------------------------------------------------------------------





Agent/Purchaser Released Parties (except, with regards to clauses (i) and (ii)
above, for the obligations and agreements of the Agent/Purchaser Released
Parties expressly set forth in this Agreement). For the avoidance of doubt, the
releases, terminations and other similar agreements granted or made in this
Agreement (A) do not apply to any liability that any Agent/Purchaser Released
Party may incur as a result of a breach of this Agreement, but rather (B) apply
solely to the arrangements under the Note Documents, the resolution of the Lease
rejection dispute, and not to any other credit facilities, financial
arrangements or contractual agreements that may exist between or among some or
all of the Parties, if any.


c. Waiver. Without limiting the generality of the foregoing, the Parties hereby
waive (to the fullest extent permitted by law) the provisions of any statute
that prevents a general release from extending to claims unknown by the
releasing party.


d. Pleading. The releases contained herein are intended to be pleaded as a full
and complete defense and/or as a cross-complaint or counterclaim against any
action, suit or other proceeding that may be instituted, prosecuted or attempted
in breach of the foregoing releases.


e. Material Inducement. The Parties acknowledge that the releases contained
herein constitute a material inducement to the Parties to enter into this
Agreement and that the Parties would not have done so but for their respective
expectations that such releases are valid and enforceable in all events.


7. Miscellaneous


a.Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the Parties and their respective successors and assigns.


b.Amendments. This Agreement sets forth the entire agreement among the parties
relating to the subject matter pertaining hereto, and no term or provision
hereof may be amended, changed, waived, discharged or terminated orally or
otherwise, except in a writing signed by each such party.


c.Governing Law. This letter agreement shall be governed by the internal laws of
the State of New York.


d.Counterparts. This Agreement may be executed in any number of counterparts,
each executed counterpart constituting an original, but altogether only one
instrument. Delivery of an executed signature page by facsimile or e-mail
transmission shall be effective as delivery of a manually signed counterpart of
this Agreement.




[Signature pages immediately follow]


7




--------------------------------------------------------------------------------





Accepted and Agreed as of the date first written above.


PINEDALE CORRIDOR LP, a Delaware limited partnership




By: /s/ David J. Schulte   Name: David J. Schulte
Title: President


CORENERGY INFRASTRUCTURE TRUST INC., a
Maryland Corporation


By: /s/ David J. Schulte   Name: David J. Schulte
Title: CEO and President
































































[Signature Page to Compromise and Settlement Agreement]






--------------------------------------------------------------------------------





















PGIM, INC., as Agent




By: /s/ Michael Gurovitsch   Name: Michael Gurovitsch
Title: Vice President




PAR U HARTFORD LIFE & ANNUITY COMFORT TRUST


By: Prudential Arizona Reinsurance Universal Company, as Grantor


By: PGIM, Inc., as Investment Manager




By: /s/ Michael Gurovitsch  Name: Michael Gurovitsch
Title: Vice President




PRUCO LIFE INSURANCE COMPANY






By: /s/ Michael Gurovitsch  Name: Michael Gurovitsch
Title: Assistant Vice President


[Signature Page to Compromise and Release Agreement]




--------------------------------------------------------------------------------





















PRUDENTIAL ARIZONA REINSURANCE UNIVERSAL COMPANY


By: PGIM, Inc., as Investment Manager






By: /s/ Michael Gurovitsch  Name: Michael Gurovitsch
Title: Vice President




PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW JERSEY


By: PGIM, Inc., as Investment Manager




By: /s/ Michael Gurovitsch  Name: Michael Gurovitsch
Title: Vice President




THE PRUDENTIAL INSURANCE COMPANY OF AMERICA




By: /s/ Michael Gurovitsch  Name: Michael Gurovitsch
Title: Vice President


[Signature Page to Compromise and Release Agreement]




--------------------------------------------------------------------------------



EXHIBIT A


Payment Instructions


[See Attached]






--------------------------------------------------------------------------------




Exhibit A - Payment InstructionsNoteholderOriginal Principal AmountOutstanding
Par Amount% of Total OutstandingPurchase Price Distribution Amount*Wire
Instructions**PAR U HARTFORD LIFE & ANNUITY COMFORT
TRUST$5,465,000.00$4,289,358.5013.33%$2,399,268.27
The Bank of New York Mellon New York, NY
ABA No.: 021000018
Account Name:
PAR U Hartford Life
& Annuity Comfort Trust Account No. : 2483868400
PRUCO LIFE INSURANCE COMPANY$4,900,000.00$3,845,902.3111.95%$2,151,219.44
JPMorgan Chase Bank, NA New York, NY
ABA No.: 021000021
Account Name:
PRUCO Life Insurance Company Account No.: P86192
PRUDENTIAL ARIZONA REINSURANCE UNIVERSAL
COMPANY$11,170,000.00$8,767,087.9027.24%$4,903,902.49
JPMorgan Chase Bank, NA New York, NY
ABA No.: 021000021
Account Name:
Prudential Arizona Reinsurance Universal - Private
Account No.: P01372
PRUDENTIAL LEGACY INSURANCE COMPANY OF NEW
JERSEY$14,465,000.00$11,353,261.0935.28%$6,350,487.87
JPMorgan Chase Bank, NA New York, NY
ABA NO.: 021000021
Account Name:
Prudential Legacy Ins Co of NJ Account No.: P30874

A-1




--------------------------------------------------------------------------------




Exhibit A - Payment InstructionsNoteholderOriginal Principal AmountOutstanding
Par Amount% of Total OutstandingPurchase Price Distribution Amount*Wire
Instructions**THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA$5,000,000.00$3,924,390.2012.20%$2,195,121.93
JPMorgan Chase Bank, NA New York, NY
ABA NO.: 021000021
Account Name:
Hartford Financial Sindle Client SA Account No.: P99726
TOTAL$41,000,000.00$32,180,000.00100.00%$18,000,000.00* This column reflects
distribution amounts with respect to Purchase Price amounts only; all other
distributions shall be made on apro rata basis in accordance with the holdings
listed in this chart unless otherwise instructed by the Purchasers.** Each wire
transfer shall set forth the name of the Company, a reference to "6.50% Senior
Secured Notes due December 28, 2022, Security No. INV11979, [PPN]"and the due
date and application (as among principal, interest and Make-Whole Amount) of the
payment being made.

A-2




--------------------------------------------------------------------------------







EXHIBIT B


Expenses of Agent, Purchasers and Pinedale










Recipient
Distribution Amount


Wire Instructions


















Akin Gump Straus Hauer and Feld, LLP


















$200,000.00
Citi Private Bank 660 Steamboat Rd
Greenwich, CT 06830
Account number: 1255758213 ABA Routing Number: 221172610
Title: AKIN GUMP STRAUSS HAUER & FELD LLP –
Hartford Trustee Acct. Ref: Client Matter #694484.0140, Pinedale
TOTAL$200,000.00





--------------------------------------------------------------------------------



EXHIBIT C


Documents Releasing Liens on or relating to the LGS Assets


1.Release of that certain Mortgage, Security Agreement, Assignment of Rents,
Financing Statement and Fixture Filing from the Borrower, as mortgagor, dated as
of December 20, 2012, and recorded on December 20, 2012, in Book 194 of
Mortgages, Page 547, as Instrument No. 364165 in the Official Records of
Sublette County, Wyoming, as amended by that certain First Amendment to
Mortgage, Security Agreement, Assignment of Rents, Financing Statement and
Fixture Filing dated as of June 19, 2013, effective as of December 20, 2012,
recorded on August 28, 2013, in Book 104 of Miscellaneous Records, Page 349,
Instrument No. 368561, as further amended by that certain Second Amendment to
Mortgage, Security Agreement, Assignment of Rents, Financing Statement and
Fixture Filing, dated as of December 31, 2015, recorded January 13, 2016, in
Book 213 of Mortgages, Page 359, Instrument No. 381045, and as further amended
and/or assigned pursuant to the Note Documents;


2.Release of that certain Assignment of Lease and Guaranty, dated as of December
20, 2012, executed by the Borrower to Assignor, and recorded on December 20,
2012, in Book 102 Misc, Page 672, as Instrument No. 364166 in the Official
Records of Sublette County, Wyoming, covering that certain “Lease” described
therein for the use or occupying of certain “Property” identified therein, as
further amended and/or assigned pursuant to the Note Documents;


3.Release of that certain Subordination, Nondisturbance and Attornment
Agreement, dated as of December 20, 2012, by and among KeyBank, as Agent under
the Credit Agreement, Ultra Wyoming LGS, LLC and the Borrower, and recorded on
December 20, 2012 in Book 194 of Mortgages, Page 596, as Instrument No. 364167
in the Official Records of Sublette County, Wyoming; as further amended and/or
assigned pursuant to the Note Documents


4.Termination with respect to that certain UCC transmitting utility financing
statement (file number 2012 5006574) naming Pinedale Corridor, LP as debtor and
KeyBank National Association, as administrative agent, as secured party, filed
with Delaware SOS on December 21, 2012, as amended pursuant to:


a.that certain Amendment to UCC transmitting utility financing statement
(initial file number 2012 5006574) naming CorEnergy Infrastructure Trust, Inc.,
as administrative agent, as secured party, filed with Delaware SOS on November
30, 2017;


b.that certain Amendment to UCC transmitting utility financing statement
(initial file number 2012 5006574) continuing effectiveness of same, filed with
Delaware SOS on December 18, 2017;


c.that certain Amendment to UCC transmitting utility financing statement
(initial file number 2012 5006574) restating the covered collateral description,
filed with Delaware SOS on December 29, 2017;
Exhibit C-1




--------------------------------------------------------------------------------



d. that certain Amendment to UCC transmitting utility financing statement
(initial file number 2012 5006574) naming PGIM, Inc., as administrative agent,
as secured party, filed with Delaware SOS on December 29, 2017; and


e. that certain Amendment to UCC transmitting utility financing statement
(initial file number 2012 5006574) updating the debtor’s address, filed with
Delaware SOS on April 27, 2018; and


5. Termination with respect to that certain UCC transmitting utility financing
statement (file number 2012 52423229) naming Pinedale Corridor, LP as debtor and
KeyBank National Association, as administrative agent, as secured party, filed
with Wyoming SOS on December 26, 2012, as amended pursuant to:


a.that certain Amendment to UCC transmitting utility financing statement
(initial file number 2012 52423229) naming CorEnergy Infrastructure Trust, Inc.,
as administrative agent, as secured party, filed with Wyoming SOS on December 5,
2017;


b.that certain Amendment to UCC transmitting utility financing statement
(initial file number 2012 52423229) naming PGIM, Inc., as administrative agent,
as secured party, filed with Wyoming SOS on January 12, 2018;


c.that certain Amendment to UCC transmitting utility financing statement
(initial file number 2012 52423229) restating the covered collateral
description, filed with Wyoming SOS on April 27, 2018; and


d.that certain Amendment to UCC transmitting utility financing statement
(initial file number 2012 52423229) updating the debtor’s address, filed with
Wyoming SOS on May 1, 2018.


Exhibit C-2




--------------------------------------------------------------------------------



EXHIBIT D


Documents Releasing Liens on or relating to Collateral


1.Termination with respect to that certain UCC financing statement (file number
2012 5005980) naming Pinedale Corridor, LP as debtor and KeyBank National
Association, as administrative agent, as secured party, filed with Delaware SOS
on December 21, 2012, as amended pursuant to:
a.that certain Amendment to UCC financing statement (initial file number 2012
5005980) naming CorEnergy Infrastructure Trust, Inc., as administrative agent,
as secured party, filed with Delaware SOS on November 30, 2017;


b.that certain Amendment to UCC financing statement (initial file number 2012
5005980) continuing effectiveness of same, filed with Delaware SOS on December
18, 2017;


c.that certain Amendment to UCC financing statement (initial file number 2012
5005980) naming PGIM, Inc., as collateral agent, as secured party, filed with
Delaware SOS on December 29, 2017; and


d.that certain Amendment to UCC financing statement (initial file number 2012
5005980) updating the debtor’s address, filed with Delaware SOS on April 27,
2018;


2.Termination with respect to that certain UCC financing statement (file number
2012 5006780) naming CorEnergy Infrastructure Trust, Inc. as debtor and KeyBank
National Association, as administrative agent, as secured party, filed with
Delaware SOS on December 21, 2012, as amended pursuant to:


a.that certain Amendment to UCC financing statement (initial file number 2012
5006780) naming CorEnergy Infrastructure Trust, Inc., as administrative agent,
as secured party, filed with Delaware SOS on November 30, 2017;


b.that certain Amendment to UCC financing statement (initial file number 2012
5006780) continuing effectiveness of same, filed with Delaware SOS on December
18, 2017;


c.that certain Amendment to UCC financing statement (initial file number 2012
5006780) restating the covered collateral description, filed with Delaware SOS
on December 29, 2017;


d.that certain Amendment to UCC financing statement (initial file number 2012
5006780) naming PGIM Inc., as administrative agent, as secured party, filed with
Delaware SOS on December 29, 2017; and


e.that certain Amendment to UCC financing statement (initial file number 2012
5006780) updating the debtor’s address, filed with Delaware SOS on April 27,
2018;
Exhibit D-1




--------------------------------------------------------------------------------



3. Termination with respect to that certain UCC financing statement (file number
181480531) naming CorEnergy Infrastructure Trust, Inc. as debtor and KeyBank
National Association, as administrative agent, as secured party, filed with
Maryland SOS on August 23, 2013, as amended pursuant to:


f.that certain Amendment to UCC financing statement (initial file number
181480531) naming CorEnergy Infrastructure Trust, Inc., as administrative agent,
as secured party, filed with Maryland SOS on December 11, 2017;


g.that certain Amendment to UCC financing statement (initial file number
181480531) naming The Prudential Insurance Company of America., as
administrative agent, as secured party, filed with Maryland SOS on December 28,
2017;


h.that certain Amendment to UCC financing statement (initial file number
181480531) restating the covered collateral description, filed with Maryland SOS
on or around December 29, 2017;


i.that certain Amendment to UCC financing statement (initial file number
181480531) naming PGIM, Inc. as Collateral Agent, as secured party, filed with
Maryland SOS on or around December 29, 2017; and


j.that certain Amendment to UCC financing statement (initial file number
181480531) updating the debtor’s address, filed with Maryland SOS on April 30,
2018; and


4. Return of stock certificate #1 issued by Pinedale GP, Inc. and stock power.


5. Termination of Deposit Account Control Agreement among the Company, Regions
Bank and CORR dated as of April 11, 2016, with respect to Account Number
0222616535 at Regions Bank.
Exhibit D-2

